  


 HR 4120 ENR: To amend the National Law Enforcement Museum Act to extend the termination date.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4120 
 
AN ACT 
To amend the National Law Enforcement Museum Act to extend the termination date. 
 
 
1.National Law Enforcement Museum Act termination date extendedSection 4(f) of the National Law Enforcement Museum Act (Public Law 106–492) is amended by striking 13 years and inserting 16 years.  
2.Effective dateThe provisions of this Act shall take effect as if this Act were enacted on November 8, 2013.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
